Citation Nr: 0937296	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a lung condition, 
to include residuals of punctured lungs.

4.  Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to 
January 1955.  He was assigned to the Air Force Reserve from 
January 1955 to March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003, January 2004, and January 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in June 2005 at the Albuquerque RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a Travel Board hearing in connection with the 
current claim as well.  The Travel Board hearing was 
subsequently scheduled and held in July 2007 before the 
undersigned Veterans Law Judge.  The appellant and the 
appellant's spouse testified at that time and the hearing 
transcript is of record.

This case was previously before the Board in October 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In June 2006, the Veteran requested service connection for 
spinal meningitis with spinal puncture, and for residuals of 
a left metatarsal fracture.  In July 2007, he claimed service 
connection for residuals of frostbite.  These claims are 
referred for appropriate action. 

According to a letter of guardianship dated January 30, 1978, 
from a Texas court, the Veteran's spouse was appointed 
guardian for the Veteran, whom the court found incompetent.  
According to a Letters and Acceptance of Conservatorship, 
dated June 6, 1988, a New Mexico court found the Veteran to 
be a "protected person" and appointed the Veteran's spouse 
as conservator of the Veteran's estate.  According to an 
April 1990 VA administrative decision, the Veteran was 
determined to be incompetent to handle his affairs.  His 
spouse was appointed as his fiduciary.  In this appeal, 
however, the Veteran has acted on his own behalf and his 
fiduciary has not acted on his behalf.  Thus, the Veteran is 
listed as the appellant on page 1.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reveals that the Veteran has a 
current skin condition that is due to the Veteran's active 
service.

2.  The medical evidence reveals that the Veteran has a 
current headache disability that is proximately due to or 
permanently aggravated by the Veteran's service-connected 
PTSD.

3.  The medical evidence reveals that the Veteran has a 
current lung condition that is due to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  A skin condition was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  The Veteran's headache disability is due to or 
permanently aggravated by the Veteran's service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  A lung condition, to include, residuals of punctured 
lungs, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

A.  Skin Condition

The Veteran seeks entitlement to service connection for a 
skin condition.  The Veteran's service treatment records 
(STRs) reflect that in March 1953, he was seen for dry skin 
and a few small reddish papules on the arms and legs, noted 
to be excoriated.  On January 5, 1954, a diagnosis of 
epidermate phytosis was offered after the Veteran complained 
of athlete's foot.  His skin was normal during a January 1955 
separation examination and during a March 1955 examination 
for the Air Force Reserve. 

A VA hospital report reflects that the Veteran was 
hospitalized from July to August 1969.  The report notes 
complaints of skin rash that reportedly began during active 
service, but apparently reappeared in recent years in Alaska.  
The report notes seborrheic, scaly dermatitis of the face, 
neck, and ears, and also external otitis of the ears.  There 
were excoriations over the trunk and extremities.  Dermatitis 
treatment while hospitalized produced little improvement.  A 
punch biopsy of the back was consistent with neurodermatitis.  
The hospital discharge diagnoses were psychophysiological 
skin reaction; neurodermatitis, seborrheic dermatitis, and 
external otitis.  

A March 1970 Wichita General Hospital report contains 
diagnoses of neurodermatitis and weeping eczema.  The report 
does not tend to associate any current skin condition with 
active service.

In private treatment notes dated in October and November 
1989, Dr. J.L.G. diagnosed the Veteran with basal cell 
carcinoma (face) and actinic keratosis.  However, the 
physician did not indicate whether the conditions were of 
service origin.

In December 1989 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran reported burns 
suffered in Korea and dry skin ever since.  Upon examination 
small scars on the head and on the right knee were noted and 
the examiner also found dry skin and superficial 
desquamation.  There was a pigmented mole on the right side 
of the neck and other moles had been removed.  There was no 
sign of a burn scar, but the Veteran reported extensive burns 
following a tank explosion.

In January 1990 the Veteran was afforded a VA C&P 
examination.  After examination it was noted that there were 
no significant abnormalities.

The Veteran underwent a VA C&P scars examination in October 
2003.  The examiner found no burn wound scars and therefore 
declined to relate the dry skin condition to burns alleged to 
have been received during active service; however, the 
examiner did not address whether the dry skin disorder is 
related to a dry skin disorder noted in the STRs.

In April 2009 the Veteran was afforded a VA C&P examination.  
After examination the Veteran was diagnosed with dry skin 
with dermatitis.  The examiner rendered the opinion that it 
is at least as likely as not that the Veteran's current skin 
disorder stems from the Veteran's active service.  The 
examiner reasoned that the Veteran was treated in service for 
dry skin in 1953.  The examiner noted that the Veteran's skin 
condition was unlikely due to the Veteran's reported exposure 
to a tank explosion and oil, as the skin condition was 
documented in 1953 and the Veteran complains of the condition 
being chronic, the condition is at least as likely as not the 
same condition that was noted in service in 1953.

In light of the evidence of record, the Board finds that 
entitlement to service connection for a skin condition is 
warranted.  The Veteran's STRs reveal that the Veteran 
complained of and was treated for a skin condition in 
service.  The Veteran has reported that he has suffered from 
a skin condition since service.  After examination in April 
2009, the examiner rendered the opinion that the Veteran's 
current skin condition at least as likely as not stemmed from 
the Veteran's active service.  As such, the Veteran's claim 
of entitlement to service connection for a skin condition is 
granted.

B.  Headaches

The Veteran seeks entitlement to service connection for 
headaches, to include as secondary to service-connected PTSD.  
The Veteran claims that his battle tank exploded while 
refueling it during active service and hat the explosion 
knocked him off the tank and injured his head causing 
headaches.  He more recently testified that his headaches 
seem to occur after PTSD stress.  The Veteran's STRs do not 
reveal any complaint, diagnosis, or treatment for any 
headaches.  Upon examination at separation from active duty 
in January 1955 the Veteran was not noted to have any 
headache disorder.

In a March 1989 letter, Dr. R.G. related migraines to a post 
service brain injury.  A January 1990 VA C&P examination 
report did not find any significant abnormalities.  In a VA 
treatment note dated in March 2003 the Veteran was reported 
complain of a headache due to chronic cough.  In a July 2003 
VA treatment note the Veteran was diagnosed with a history of 
head trauma with probable post concussive headaches.

In October 2003 the Veteran was afforded a VA C&P 
neurological examination.  After examination the Veteran was 
diagnosed with tension headaches.  The examiner rendered the 
opinion that the Veteran's headache condition was not as 
likely as not related to a tank explosion in service; 
however, the examiner did not address whether secondary 
service connection should be considered.

In a November 2003 VA treatment note, the Veteran was 
diagnosed with headaches; however, no opinion was rendered 
regarding the etiology of the Veteran's headaches.  In a 
January 2004 VA treatment note the Veteran was diagnosed with 
headaches; however, no opinion was rendered regarding the 
etiology of the Veteran's headaches.  A January 2004 private 
hospital report noted that headaches appear to be caused by a 
damaged inner ear.  

In June 2005, the Veteran testified before an RO hearing 
officer that he seemed to get his headaches after his PTSD 
"flashbacks."  Thus, he felt that headaches might be 
secondary to PTSD.

In April 2009 the Veteran was afforded VA C&P neurological 
and PTSD examinations.  After neurological examination the 
Veteran was diagnosed with headache disorder; however, no 
opinion was rendered after the neurological examination 
regarding the etiology of the Veteran's condition.  After the 
PTSD examination the examiner rendered the opinion that it is 
at least as likely as not that the Veteran's headache 
disorder is aggravated by the Veteran's PTSD.  The examiner 
explained that based upon clinical experience, PTSD symptoms 
including frequent nightmares with decreased sleep can 
exacerbate symptoms such as tension and/or migraine 
headaches.

In light of the evidence above, the Board finds that 
entitlement to service connection for headaches is warranted.  
The Veteran is currently diagnosed with a headache disorder.  
After examination in April 2009, the Veteran's headache 
disorder was noted to be at least as likely as not aggravated 
by the Veteran's service-connected PTSD.  As such, 
entitlement to service connection for headaches, to include 
as secondary to service-connected PTSD, is warranted.

C.  Lung Condition

The Veteran seeks entitlement to service connection for a 
lung condition, to include residuals of punctured lungs.  The 
Veteran claims that an exploding enemy mortar round in Korea 
in 1954 sent shrapnel into his thorax, puncturing and 
collapsing the lungs.  The Veteran's STRs do not indicate any 
complaint, diagnosis, or treatment for any shrapnel wounds; 
however, they do indicate that the Veteran was diagnosed with 
and treated for pneumonia in September 1952.  Upon 
examination at separation from active duty in January 1955 
the Veteran was not noted to have any lung or respiratory 
condition.

In a private treatment note, dated in January 1974, the 
Veteran was noted to have recurrent bronchitis that at one 
time had strong symptoms of being of tuberculosis origin.

In January 1990 the Veteran was afforded a VA C&P 
examination.  After examination, the examiner did noted that 
significant abnormalities.

In VA outpatient treatment notes, the Veteran was reported to 
complain of a chronic cough and after VA pulmonary function 
tests in August 2003 the Veteran was noted to have a mild 
obstructive defect.  

In a submission of evidence received in July 2007, the 
Veteran asserted that the lungs were frozen in Korea.  The 
Veteran reported that he slept in a tent or in the battle 
tank where it "often reached 40-below in winter."

In April 2009 the Veteran was afforded a VA C&P examination.  
After examination the Veteran was diagnosed with chronic 
obstructive pulmonary disorder (COPD).  The examiner rendered 
the opinion that it was at least as likely as not that the 
Veteran's respiratory disorder began during active service or 
is otherwise related to exposure to cold weather in Korea.  
The examiner explained that the Veteran was exposed to a tank 
explosion in service with hot oil fumes while in service and 
that the Veteran's STRs reveal treatment for pneumonia.  The 
examiner noted that both recorded service pulmonary incidents 
at least as likely as not could have contributed to the 
Veteran's development of COPD.

In light of the evidence, the Board finds that entitlement to 
service connection for a lung condition, to include residuals 
of punctured lungs, is warranted.  The Veteran is currently 
diagnosed with COPD.  After examination in April 2009 the 
examiner rendered the opinion that the Veteran's current COPD 
was at least as likely as not related to either or both the 
Veteran's reports of being exposed to hot oil fumes from a 
tank explosion or the Veteran's treatment in service for 
pneumonia.  As such, entitlement to service connection for a 
lung condition, to include residuals of punctured lungs is 
warranted.


ORDER

Entitlement to service connection for a skin condition is 
granted.

Entitlement to service connection for headaches, to include 
as secondary to service-connected posttraumatic stress 
disorder, is granted.

Entitlement to service connection for a lung condition, to 
include residuals of punctured lungs, is granted.


REMAND

The Veteran seeks entitlement to an initial compensable 
evaluation for bilateral hearing loss.  The most recent VA 
examination evaluating the Veteran's bilateral hearing loss 
disability was performed in October 2003.  Since that time, 
in a statement submitted by the Veteran in July 2009, the 
Veteran reported that his hearing loss disability had become 
more severe since his prior examination.  In addition, the 
Veteran submitted the results of a VA outpatient audiometric 
study, dated in June 2009, indicating that the Veteran's 
bilateral hearing loss had become more severe.  However, the 
Board notes that the speech recognition testing performed in 
conjunction with the June 2009 audiometric study does not 
comply with 38 C.F.R. § 4.85(a) because it was not performed 
pursuant to the Maryland CNC test.  The June 2009 audiometric 
study is, therefore, insufficient for rating purposes.  As 
the Veteran's bilateral hearing disability has become more 
severe since the prior VA medical examination, the Board has 
no discretion and must remand this matter to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his bilateral hearing loss disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
bilateral hearing loss disability.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

2.  Thereafter, the AMC should 
readjudicate the Veteran's claim. If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


